EXHIBIT 10.4

 

CONSTRUCTION/TERM LOAN NOTE

 

$24,650,000.00

May 9, 2008

 

For value received, the undersigned, BLACKHAWK BIOFUELS, LLC, a Delaware limited
liability company (the “Borrower”), promises to pay to the order of FIFTH THIRD
BANK, a Michigan banking corporation, (the “Lender”) in lawful money of the
United States of America, the principal sum of Twenty-Four Million Six Hundred
Fifty Thousand and 00/100 Dollars ($24,650,000.00) or such lesser amount as may
be disbursed hereunder, together with interest on each disbursement of the
aforesaid principal sum, from the date of such disbursement, at the rate
provided for herein.

 

This Construction/Term Loan Note (the “Note”) is the Construction/Term Loan Note
referred to in, and is issued pursuant to, that certain Loan Agreement between
Borrower and Lender dated of even date herewith (as amended or otherwise
modified from time to time, the “Loan Agreement”), and is entitled to all of the
benefits and security of the Loan Agreement.  All of the terms, covenants and
conditions of the Loan Agreement and all other instruments evidencing or
securing the indebtedness hereunder are hereby made a part of this Note and are
deemed incorporated herein in full.  All capitalized terms used herein, unless
otherwise specifically defined in this Note, shall have the meanings ascribed to
them in the Loan Agreement.

 


INTEREST HEREUNDER SHALL (I) ACCRUE ON THE PRINCIPAL AMOUNT OUTSTANDING AT THE
END OF EACH DAY AT A VARIABLE RATE PER ANNUM AS SET FORTH IN SECTION 3.1 OF THE
LOAN AGREEMENT AND (II) BE COMPUTED ON THE BASIS OF ACTUAL DAYS ELAPSED OVER THE
PERIOD OF A 360-DAY YEAR.


 


UPON OR AFTER THE OCCURRENCE AND DURING THE CONTINUATION OF ANY EVENT OF DEFAULT
HEREUNDER, UNDER THE TERMS OF THE LEASEHOLD MORTGAGE (AS HEREINAFTER DEFINED),
OR UNDER THE LOAN AGREEMENT, THE OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE
SHALL BEAR INTEREST AT A VARIABLE RATE PER ANNUM EQUAL TO THE DEFAULT RATE.


 

The principal amount and accrued interest of this Note shall be due and payable
on the dates and in the manner set forth in the Loan Agreement.

 

Lender is authorized to rely on the oral or written loan requests, including
facsimile, telecopy or telegraphic loan requests, which Lender believes in its
good faith judgment to emanate from a properly authorized representative of
Borrower, whether or not that is in fact the case.

 

In no contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof or otherwise, shall the amount paid or agreed to be paid to
Lender for the use, forbearance or detention of money advanced hereunder exceed
the highest lawful rate permissible under any law which a court of competent
jurisdiction may deem applicable hereto.

 

--------------------------------------------------------------------------------


 

This Note is secured by, among other things, a Mortgage of Leasehold, Security
Agreement, Assignment of Rents and Leases and Fixture Filing executed and
delivered as of the date hereof, encumbering certain real estate in the County
of Vermilion, Illinois (hereinafter, as amended, restated or replaced from time
to time, the “Leasehold Mortgage”), which Leasehold Mortgage secures future
advances and future obligations.

 

Payments of principal and interest shall be made to Lender by wire transfer, in
immediately available funds, before 12:00 noon, St. Louis, Missouri time, on the
appropriate due date, at its offices located at 8000 Maryland Avenue,
Suite 1400, St. Louis, MO 63105; or in such other manner as Lender may elect
from time to time.  If any payment is due on a day other than a business day,
such payment shall be due on the next succeeding business day.  Failure to make
payments on this Note as required under the terms hereof (subject to any cure
rights contained in the Loan Agreement) and under the terms of the Loan
Agreement shall constitute an Event of Default hereunder.  All payments due
under this Note and not received within fifteen (15) days following the date due
hereunder shall be subject to a late payment fee of five percent (5%) of the
amount of said late payment.

 

Borrower may prepay this Note in accordance with and subject to the terms of the
Loan Agreement.  No amounts repaid under this Note may be reborrowed.

 

Upon the occurrence of an Event of Default hereunder or under any of the other
Loan Documents, including, without limitation, the Loan Agreement or the
Leasehold Mortgage, Lender shall be entitled, at its option, to declare the then
outstanding principal balance and accrued interest hereof to be, and the same
shall thereupon become, immediately due and payable without notice to or demand
upon Borrower, all of which Borrower hereby expressly waives.

 

Time is of the essence of this Note.  To the fullest extent permitted by
applicable law, Borrower, for itself and its successors and assigns, expressly
waives presentment, demand, protest, notice of dishonor, and any and all other
notices, demands and consents in connection with the delivery, acceptance,
performance, default or enforcement of this Note, and hereby consents to any
extensions of time, renewals, releases of any party to or guarantor of this
Note, waivers and any other modifications that may be granted or consented to by
Lender from time to time in respect of the time of payment or any other
provision of this Note.

 

Wherever possible each provision of this Note shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note.  No delay or failure on the part of Lender in the exercise of any right or
remedy hereunder shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise by Lender of any right or
remedy preclude any other right or remedy.  Lender, at its option, may enforce
its rights against any collateral securing this Note without enforcing its
rights against Borrower, any guarantor of the indebtedness evidenced hereby or
any other property or indebtedness due or to become due to Borrower.  Borrower
agrees that, without releasing or impairing Borrower’s liability hereunder,
Lender may at any time release, surrender, substitute or exchange any collateral
securing this Note and may at any

 

2

--------------------------------------------------------------------------------


 

time release any party primarily or secondarily liable for the indebtedness
evidenced by this Note.

 

This Note shall be governed by, and construed and enforced in accordance with,
the internal laws of the State of Missouri.

 

Mo.Rev.Stat. §  432.047 Required Statement.  “Oral agreements or commitments to
loan money, extend credit or to forbear from enforcing repayment of a debt
including promises to extend or renew such debt are not enforceable, regardless
of the legal theory upon which it is based that is in any way related to the
credit agreement.  To protect you (borrower(s)) and us (creditor) from
misunderstanding or disappointment, any agreements we reach covering such
matters are contained in this writing, which is the complete and exclusive
statement of the agreement between us, except as we may later agree in writing
to modify it.”

 

[SIGNATURE PAGE TO FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be executed and delivered
by its duly authorized representative as of the date first above written.

 

 

BLACKHAWK BIOFUELS, LLC

 

 

 

By:

      /S/  Ronald L. Mapes

 

 

Ronald L. Mapes, Chair

 

Signature Page

 

--------------------------------------------------------------------------------